Title: Henry Laurens to John Adams, 3 February 1784
From: Laurens, Henry
To: Adams, John


        
          Sir.
          No 18 Fludyer Street Westminster 3d Febry 1784.
        
        The Packet accompanying this, was put into my hands by Mr. Reid formerly President of Pennsylvania, with a request that it might be forwarded by my Son who is going to France.
        After you had left Bath, two or three Letters or small Packets under your direction were presented to me by the Post Man, these I advised should be sent to you at Mr. Stockdale’s, to one of them I added the necessary address, in every case disdaining a Reprisal which your example would have warranted.
        Upon this occasion I cannot forbear, & if an apology is necessary, I must appeal to your own feelings, once more demanding those two Letters of mine, which you thought proper to open. I have already received three promises from you to put them into my possession, but hitherto without effect. the first Act was in every view indelicate & unjustifiable, in one, unmanly & cruel; but the long neglect, amounting to a refusal, to deliver them, is a high aggravation

containing an insufferable degree of contempt. Possibly Sir, the patience extended on my part under this & other injurios treatment on yours, may have led you to mistake forbearance for tameness which you might play with; nor can I in any other manner reconcile your conduct with the hazard attending it.
        It is long since I declared to a friend, I will submit to this behavior of Mr. Adams, in preference to a resentment which, tho’ strongly provoked, might interrupt public business, but our connexion as Servants to the United States of America being now at an end, ’tis incumbent upon me to do myself Justice, at least to attempt it, trusting that upon recollection your own good sense & knowledge of propriety will save further trouble to / Sir / Your humble servant
        
          Henry Laurens,
        
      